Citation Nr: 1313389	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  07-19 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a skin disorder, including dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel

INTRODUCTION

The Veteran evidently had active military service from August to November 1980, and had verified active service from November 1990 to April 1991 and from February to November 2003.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In November 2011, the Board remanded the Veteran's case to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further development.

In March 2012, the Veteran testified during a hearing at the RO before a Veterans Law Judge.  Unfortunately, a written transcript of this hearing could not be created from the hearing audio tape.  In a May 2012 letter, the Veteran was offered the opportunity to testify during another hearing, but failed to respond to this offer.

In a September 2012 decision, the Board granted the Veteran's claims for service connection for tinnitus and an acquired psychiatric disorder and denied his claim for an increased initial rating for degenerative disc disease with lumbosacral strain myositis and spondylosis of the lumbosacral spine.  At that time, the Board remanded the Veteran's claim for service connection for a skin disorder to the RO via the AMC for further development.

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

In December 2012, the Veteran underwent a VA examination to determine if he had a skin disorder that was incurred in, or aggravated by, a period of active service.  Unfortunately, the December 2012 VA examiner's opinion is insufficient and requires clarification.

In the July 2006 rating decision on appeal, the RO concluded that the Veteran had a skin disorder that existed prior to his February to November 2003 period of active duty and was not aggravated therein.  It was noted that VA medical records (during 2001 and 2002) showed that he was seen on several occasions for treatment of a recurrent rash involving various regions of his body, including his face, buttocks, and legs.  Diagnoses included sehorrheic dermatitis (in January 2001) and neurodermatitis (in September 2001), for which medication was prescribed.  In February and December 2002, he continued to complain of an intermittent rash with itchiness.

Service treatment records show that, when examined for separation in March 1991, the Veteran denied having skin diseases and his skin was normal, as it was during a March 1996 periodic service examination.

After entering active duty in February 2003, however, a March 2003 clinical notation reflects an intermittent rash for the previous two years, lasting approximately two to three weeks for which vaccine was contraindicated.   In March 2003, the Veteran was treated for a body rash diagnosed as dermatitis.  In April 2003, a clinical record describes a history of dermatitis and a recommendation that the Veteran not receive a small pox vaccination.

VA medical records, dated in August 2004, indicate that the Veteran's medical problems included urticaria.  A skin lesion and skin tags involving the thorax and genital area were also noted.

During a June 2005 VA general medical examination, the Veteran reported recurrent itching of the skin of his buttocks that was relieved by topical gel.  No pathology was observed on examination and the impression was urticaria by records, cause undetermined.   

In November 2005, VA medical records show that the Veteran was treated for a skin lesion along the left thigh that arose following a recent course of antibiotics.

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2012); VAOPGCPREC 3-2003. 

In VAOGCPREC 3-2003, the VA's General Counsel determined that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003). 

In sum, the law as interpreted under Cotant v. Principi, 17 Vet. App. at 116 and VAOPGCPREC 3-2003 mandates that, to rebut the presumption of sound condition upon entry into service under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d. at 1096. 

Aggravation is not conceded where the disability underwent no increase in severity during service based on all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995). 

Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Thus, "a lasting worsening of the condition"-that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996). 

The December 2012 VA examiner said that a skin condition was less likely than not incurred in or caused or aggravated by military service.  The examiner explained that the Veteran's claims file was silent for reference to a skin condition during military service.  The Veteran reported that he complained of skin problems in service or within one year of his discharge.  Based on the Veteran's VA electronic record, seborrheic dermatitis was diagnosed on May 10, 2011; urticaria was diagnosed on September 12, 2001; and rosacea was diagnosed on March 28, 2012.  The VA examiner concluded that the "Veteran's currently manifested skin disorders are less likely than not . . . caused or incurred or aggravated in service."  

The December 2012 VA examiner, however, did not address the Veteran's service treatment records reflecting treatment for dermatitis in mid-2003.  Furthermore, the examiner's opinion is not dispositive, because it does not use the standard incorporated in the law.  The burden is on the government to rebut the presumption of soundness by clear and unmistakable evidence that a condition was both preexisting and not aggravated by service.  VAOPGCPREC 3-2003.  

Additionally, recent treatment records from the VA medical center (VAMC) in San Juan, Puerto Rico, dated since February 2010, should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records regarding the Veteran's treatment at the VAMC in San Juan for the period from February 2010 to the present, and from any additional VA or non-VA medical provider.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002 & Supp. 2012) and 38 C.F.R. § 3.159(e) (2012). 

2.  The entire claims file should be returned to the December 2012 VA examiner (or another similarly qualified VA physician), and the examination report should note review of the file (a clinical examination should be performed only if deemed necessary by the examiner).  The examiner should clarify her opinion as to whether there is clear and unmistakable evidence that a skin disability was both preexisting and not aggravated by service.  The examiner suggests that the seborrheic dermatitis was diagnosed on May 10, 2011, but failed to address that neuerodermatitis was diagnosed in the VA records on September 12, 2001, when the examiner said urticaria was diagnosed, and further failed to discuss that dermatitis was treated while the Veteran was on active duty in March and April 2003.  It must be clarified whether or not any current skin disorder (dermatitis, urticaria), if present in service, clearly and unmistakably pre-existed service and clearly and unmistakably did not undergo a permanent increase in severity during active duty.  The examiner should set forth a rationale for the conclusions reached. 

3.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the issue on appeal.  If the benefit sought is not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


